internal_revenue_service department of the treasury number release date uil nos 860g washington dc person to contact telephone number refer reply to cc fi p - plr-140643-02 date date legend remic borrower lender loan mortgage assignment loan documents date a date b date c plr-140643-02 x y state dear this responds to your request of date submitted on behalf of remic that the internal_revenue_service rule that the loan held by remic will continue to be a qualified_mortgage within the meaning of sec_860g of the internal_revenue_code_of_1986 if the real_estate collateral that secures borrower's obligation under the loan is released from remic's lien pursuant to the defeasance_transaction described below facts borrower is organized as a corporation under the laws of state borrower and lender entered into a loan as a nonrecourse obligation on date a in an original face_amount of dollar_figurex on date b borrower executed a mortgage note evidencing the loan and an assignment of leases and rents and security deposits in lender’s favor the mortgage provided for an interest rate of y percent and an original maturity_date of date c under the terms of the loan borrower has the right to prepay the principal after the expiration of a ten-year period from the date_of_issue which period has not yet expired neither the loan mortgage nor assignment collectively the loan documents executed by borrower and lender specifically provide the borrower with any right to defease the loan by the substitution of alternative collateral for the real_property securing the loan the loan documents are also silent as to whether borrower has the right to require remic to release its lien on the real_estate collateral pursuant to a defeasance_transaction on or about date b the startup_day of remic lender transferred the loan to remic remic is a state law trust that has elected to be treated as a real_estate_mortgage_investment_conduit remic under sec_860d of the code borrower's performance of its obligations under the terms of the loan is secured_by a mobile home park borrower now proposes to sell the mobile home park for an amount substantially in excess of the original face_amount of the loan in order to complete this transaction borrower is required to deliver title to the mobile home park to its purchaser free and clear of remic’s lien borrower proposes to obtain release of remic’s lien pursuant to a defeasance_transaction under the terms of the proposed defeasance borrower would pledge government securities as defined in sec_1_860g-2 of the income_tax regulations plr-140643-02 incorporating by reference sec_2 of the investment_company act of as amended u s c 80a-1 in an amount necessary to make all payments of principal and interest due on the loan throughout the ten-year period during which prepayment of the loan is proscribed and to pay off the loan at the expiration of this period in support of its proposed plan of defeasance and release of remic’s lien the taxpayer cites an opinion of the highest court of state concluding that state’s policy against restraints on the alienation of land supported a presumption in favor of a right of prepayment in a case involving a mortgage note that was silent as to the right of prepayment the court also took note of the policy against restraints on alienation in stating that where a mortgagor provides a mortgagee with the benefit of its bargain under the terms of the mortgage a mortgagor is entitled to the release of its land following the substitution of security or other arrangement the taxpayer therefore maintains that although the matter is not free from doubt remic would be required to release its lien under this authority in the event that borrower provided remic with the benefit of its bargain under the terms of the loan law and analysis sec_860d of the code defines a remic in pertinent part as an entity substantially_all of the assets of which consist of qualified mortgages and permitted_investments as of the close of the third month beginning after the startup_day and at all times thereafter sec_860g requires that an obligation be principally secured_by an interest_in_real_property to be considered a qualified_mortgage sec_860g also requires that an obligation be transferred to the remic on the startup_day in exchange for regular or residual interests in the remic or be purchased by the remic within the 3-month period beginning on the startup_day to be considered a qualified_mortgage sec_1_860g-2 of the regulations provides that a mortgage ceases to be a qualified_mortgage if a remic releases its lien on real_property that secures it unless certain requirements are met the requirements set forth are i the mortgagor must pledge substitute collateral that consists solely of government securities as defined in sec_2 of the investment_company act of as amended u s c 80a- ii the mortgage documents must allow such a substitution iii the lien must be released to facilitate the disposition of the property or any other customary commercial transaction and not as part of an arrangement to collateralize a remic offering with obligations that are not real_estate mortgages and iv the release must not be within years of the startup_day the proposed defeasance_transaction satisfies the requirements of clauses i iii and iv of sec_1_860g-2 of the regulations as follows borrower the mortgagor proposes to pledge substitute collateral that consists solely of government securities as defined in sec_2 of the investment_company act of as amended the proposed release of the mortgage lien will facilitate the disposition of the property and will not form part of an arrangement to collateralize a remic offering with obligations plr-140643-02 that are not real_estate mortgages and the proposed release of the mortgage lien will not fall within years of the startup_day the requirement of clause ii of sec_1_860g-2 of the regulations that the mortgage documents must allow a substitution of collateral as described in clause i of that regulation is satisfied where as here represented by the taxpayer the highest court of the state having jurisdiction over the real_property and contractual obligations with respect to that property has held that a right to obtain a release of a mortgagee’s lien upon property exists if a mortgagor provides a mortgagee with the benefit of its bargain sec_1_860g-2 of the regulations provides that if an obligation is significantly modified in a manner or under circumstances other than those described in paragraph b then the modified obligation is treated as one that was newly issued in exchange for the modified obligation that it replaced consequently if such a significant modification occurs after the obligation has been contributed to the remic and the modified obligation is not a qualified_replacement_mortgage the modified obligation will not be a qualified_mortgage a significant modification is defined under paragraph b of sec_1_860g-2 as any change in the terms of an obligation that would be treated as an exchange of obligations under sec_1001 and the related regulations sec_1001 of the code provides that the entire amount of gain_or_loss on the sale_or_exchange of property shall be recognized except as otherwise provided sec_1_1001-1 of the regulations states in pertinent part that the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained sec_1_1001-3 of the regulations provides rules for determining whether a modification of the terms of a debt_instrument results in an exchange for purposes of sec_1_1001-1 under the general_rule set forth in sec_1_1001-3 a significant modification of a debt_instrument results in an exchange of the original debt_instrument for a modified instrument that differs materially either in_kind or in extent from the original debt_instrument sec_1_1001-3 of the regulations defines a modification as any alteration including any deletion or addition in whole or in part of a legal right or obligation of the holder or issuer of a debt_instrument whether the alteration is evidenced by an express agreement oral or written conduct of the parties or otherwise sec_1_1001-3 of the regulations provides that an alteration that results from the exercise of an option provided to an issuer or a holder to change a term of a debt_instrument is a modification unless the option is unilateral sec_1 c provides that an option is unilateral only if under the terms of an instrument or under applicable law i there does not exist at the time the option is exercised or as a result of the exercise a right of the other party to alter or terminate the instrument or put the instrument to a person who is related to the issuer ii the exercise of the option plr-140643-02 does not require the consent or the approval of the other party a related_party or a court or arbitrator and iii the exercise of the option does not require consideration except as further described therein borrower holds a unilateral option to defease the loan under applicable law where as here represented by the taxpayer the highest court of the state having jurisdiction over the real_property and contractual obligations with respect to that property has held that a mortgagor has a right to obtain a release of a mortgagee’s lien upon property if a mortgagor provides a mortgagee with the benefit of its bargain accordingly the tendering of the benefit of the mortgagee’s bargain pursuant to the proposed plan of defeasance will not constitute a significant modification of the loan within the meaning of sec_1_1001-3 of the regulations and will not cause the loan to cease to be a qualified_mortgage within the meaning of sec_860g of the code and sec_1_860g-2 of the regulations conclusions based on the facts as represented we rule as follows that the requirement of clause ii of sec_1_860g-2 of the regulations that the mortgage documents must allow a substitution of collateral is satisfied where as here represented by the taxpayer the highest court of the state having jurisdiction over the real_property and contractual obligations with respect to that property has held that a right to obtain a release of a mortgagor’s lien upon property exists if a mortgagor provides a mortgagee with the benefit of its bargain and that the borrower holds a unilateral option to defease the loan under applicable law where as here represented by the taxpayer the highest court of the state having jurisdiction over the real_property and contractual obligations with respect to that property has held that a mortgagor has a right to obtain a release of a mortgagor’s lien upon property if a mortgagor provides a mortgagee with the benefit of its bargain accordingly the tendering of the benefit of the mortgagee’s bargain pursuant to the proposed plan of defeasance will not constitute a significant modification of the loan within the meaning of sec_1_1001-3 of the regulations and will not cause the loan to cease to be a qualified_mortgage under sec_860g of the code and sec_1_860g-2 of the regulations except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax consequences of the described transaction no opinion is expressed as to whether remic otherwise qualifies as a remic under sec_860a through 860g of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-140643-02 a copy of this letter should be attached to the federal_income_tax return of remic for the taxable_year in which the proposed plan of defeasance and release of remic’s mortgage lien is executed sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products enclosure sec_6110 copy
